DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 09/03/2021 without traverse of Group I, claims 1-14 for further examination. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Further, claims 15-20 were cancelled. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/05/2020 & 07/26/2021 are being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
As regards to claims 1, 7 & 10, the limitation “masking element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “masking” without reciting sufficient structure to achieve the function. Furthermore, the generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 7 & 10 have been interpreted to cover “the masking elements 156 are cup-shaped, having a top 157 and sides 159, to correspond to the shape of the pocket 132 or portion of a pocket 132 on airbag 130” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0026]; fig 3A). 
As regards to claim 1, the limitation “first connection mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “connection” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “mechanism” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover “first connection mechanism 144 is a support tube 145 that acts as a base for the remainder of the jig 142” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0026]; fig 3A). 
As regards to claim 1, the limitation “second connection mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “connection” without reciting sufficient structure to achieve the function. Furthermore, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover “connection mechanism 186 is an individual prong 182” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0029]; fig 6A-6D). 
As regards to claims 1-3 & 5, the limitation “first mating element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “mating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “element” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3 & 5 have been interpreted to cover “interior of support tube 145 defines a first mating element” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0029]; fig 3A-3B, 6A-6D). 
As regards to claims 1-3 & 5, the limitation “second mating element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “mating” without reciting sufficient structure to achieve the function. Furthermore, the generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3 & 5 have been interpreted to cover “a corresponding prong 182 which acts as the corresponding second mating element” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0029]; fig 3A-3B, 6A-6D). 
As regards to claims 6-8, the limitation “closure mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “mating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “element” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6-8 have been interpreted to cover “finger 160 and rack 166 form a closure mechanism 173” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0027]; fig 3A-3B, 5). 
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claims 10-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 10, lines 1-2 recite the limitation “the at least one area not to be covered”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the at least one area not to be covered” as “the at least one area not to be coated” recited in claim 1. To correct this problem, amend lines 1-2 to recite “the at least one area not to be coated”.
Claims 11-14 are rejected at least based on their dependency from claim 1.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-2 & 6-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Burns et al. (US 5,849,359) hereinafter Burns.
	As regards to claim 1, Burns discloses an apparatus for simultaneously coating a plurality of workpieces 54 system and selectively applying a coating to portions of workpieces 54 having at least one area that is not be coated (abs; fig 1-11), comprising: 
at least one workpiece retaining jig 70 (col 4, ln 46-60; fig 2 & 6-9), comprising: 
a support plate 90 for supporting at least one surface of the workpiece 54 (col 3, ln 56-col 5, ln 12; fig 2 & 6-10); 
a wedge bar 116 movable with respect to the support plate 90 (col 4, ln 61-col 6, ln 34; fig 7-8); 

a first connection surface mechanism 60 defining a first mating spindle arrangement 64 (col 6, ln 1-34; fig 2, 6 & 9-11); and 
at least one carrier fixture 10 comprising a base comprising central shaft 12 & remaining support structure (col 3, ln 18-col 5, ln 12; fig 1-2 & 10-11);  and 
at least one second connection plate 18 defining a second mating bushing 48, the second mating bushing 48 mateable with the first mating spindle arrangement 64 (see fig 2 & 10-11) such that the workpiece retaining jig 70 is releasably coupled to the carrier fixture 10 upon mating the first mating spindle arrangement 64 with the second mating bushing 48 (col 3, ln 18-col 6, ln 48; fig 2 & 10-11). 
As regards to claim 2, Burns discloses an apparatus (abs; fig 1-11), wherein the first mating spindle arrangement 64 is non-rotatable with respect to the second mating bushing 48 upon mating the first mating spindle arrangement 64  with the second mating bushing 48 (col 3, ln 18-col 6, ln 48; fig 2 & 10-11). 
As regards to claim 6, Burns discloses an apparatus (abs; fig 1-11), wherein the wedge bar 116 is moveable between an open position allowing the workpiece 54 to be placed on the support plate 90 and a closed position where the wedge bar 116 maintains the workpiece 54 in place on the support plate 90, and wherein the workpiece retaining jig 70 further comprises a wire (not shown), bore 118 & eyelet 108 mechanism releasably securing the wedge bar 116 in the closed position (col 5, ln 24-44; fig 8-9). 

As regards to claim 8, Burns discloses an apparatus (abs; fig 1-11), wherein the wire (not shown), bore 118 & eyelet 108 mechanism can have three closure settings based upon a user being able to tighten (implicit of wires) the wire (not shown) at three different tension positions (col 5, ln 24-44; fig 8-9). 
As regards to claim 9, Burns discloses an apparatus (abs; fig 1-11), wherein the support plate 90 has a longitudinal axis (axis of wall 82, see fig 8), and where the wedge bar 116 is aligned (parallel with wall opposite wall 82, see fig 8) with the longitudinal axis (axis of wall 82, see fig 8) of the support plate 90 (col 5, ln 24-44; fig 8-9). 
As regards to claim 10, Burns discloses an apparatus (abs; fig 1-11), wherein the at least one area not to be coated (see fig 8-10) is a protrusion (see fig 2, 6, & 9-11), having a top (see fig 2, 6, & 9-11) and at least one side (see fig 2, 6, & 9-11), and wherein the at least one masking cover 100 has a top (see fig 8-10) and at least one side wall (see fig 8-10) that cover at least a portion of the top (see fig 2, 6, & 9-11) and at least one side (see fig 2, 6, & 9-11) of the protrusion (see fig 2, 6, & 9-11) when the wedge bar 116 is in the closed position (col 5, ln 24-44; fig 2, 6, & 9-11). 
As regards to claim 11, Burns discloses an apparatus (abs; fig 1-11), further comprising: a drive system (not shown); at least one spindle 32 having first and second ends (see fig 3-4), the first end 24 coupled to the drive system (not shown) and the 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3-5 & 12 rejected under 35 U.S.C. 103 as being unpatentable over Burns as applied to claim 2 above.
As regards to claim 3, Burns discloses an apparatus (abs; fig 1-11), wherein the first mating spindle arrangement 64 is a hollow round tube and the second mating bushing 48 is a round prong extending upwardly from the base comprising central shaft 12 & remaining support structure of the carrier fixture 10 (col 3, ln 18-col 6, ln 48; fig 2 & 10-11), however Burns does not disclose square. Although Burns does not explicitly disclose the claimed shape & configuration, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Burns to have the shape & configuration recited in the claim is not expected to alter the operation of the device in a patentably distinct way as the shape & configuration is considered engineering aspects of a device, not problems or sources of problems to be solved. In In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
As regards to claim 4, Burns discloses an apparatus (abs; fig 1-11), wherein the round prong has a tapered terminal end with the first mating spindle arrangement 64 distal from the base comprising central shaft 12 & remaining support structure, (col 3, ln 18-col 6, ln 48; fig 2 & 10-11), however Burns does not disclose square. Although Burns does not explicitly disclose the claimed shape & configuration, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Burns to have the shape & configuration recited in the claim is not expected to alter the operation of the device in a patentably distinct way as the shape & configuration is considered engineering aspects of a device, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the shape & configuration. Where the configuration of the claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant is not patent eligible subject matter.   In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
As regards to claim 5, Burns discloses an apparatus (abs; fig 1-11), wherein the base comprising central shaft 12 & remaining support structure of the carrier fixture 10 
As regards to claim 12, Burns discloses an apparatus (abs; fig 1-11), wherein the drive system (not shown) can be a gear driven by a motor, (col 1, ln 22-39; col 3, ln 29-40; col 5, ln 51-col 6, ln 66; fig 1-2, 6, & 9-11; clm 10), however Burns does not disclose a chain, but teaches the gear driven or other means. A chain and gear driven or other means are considered functionally equivalent driving methods. Therefore, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to substitute a chain for the gear driven or other means disclosed by Burns with a reasonable expectation of success.

12.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burns as applied to claim 12 above and further in view of Regan et al. (US 2015/0189951 A1) hereinafter Regan.
As regards to claim 13, Burns discloses an apparatus (abs; fig 1-11), wherein the coating chamber comprises the drive system (not shown) moves the spindle 32 through the coating chamber, rotating the spindle 32 (col 1, ln 22-39; col 3, ln 29-40; col 5, ln 51-col 6, ln 66; fig 1-2, 6, & 9-11; clm 10), however Burns does not disclose at least one belt; and at least one spray gun adapted to supply a coating material to the workpiece 54, wherein at least a portion of the spindle 32 is brought into engagement with the belt rotating the spindle 32 with respect to the spray gun.

As regards to claim 14, Burns discloses an apparatus (abs; fig 1-11), wherein the coating chamber comprises the drive system (not shown) moves the spindle 32 through the coating chamber, rotating the spindle 32 (col 1, ln 22-39; col 3, ln 29-40; col 5, ln 51-col 6, ln 66; fig 1-2, 6, & 9-11; clm 10), however Burns does not disclose the at least one spray gun is coupled to an x-y table and the position of the at least one spray gun is adjustable by the x-y table. 
.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717